Exhibit 10.3
 
 
LIMITED WAIVER TO NOTE AND WARRANT PURCHASE AGREEMENT


This Limited Waiver to Note and Warrant Purchase Agreement (this “Waiver”),
effective as of March 31, 2012, is made by and among AEMETIS, INC. (f/k/a AE
Biofuels, Inc.), a Nevada corporation (the “Company”), THIRD EYE CAPITAL
CORPORATION, an Ontario corporation, as agent (“Agent”) and THIRD EYE CAPITAL
CREDIT OPPORTUNITIES FUND - ABL OPPORTUNITIES FUND (“Purchaser”).
 
RECITALS


A.           The Company, Agent and Purchaser entered into a certain Note and
Warrant Purchase Agreement dated as of May 16, 2008, as amended by an Amendment
No. 1 to Note and Warrant Purchase Agreement dated as of May 28, 2008, as
further amended by an Amendment No. 2 and Limited Waiver to Note and Warrant
Purchase Agreement dated as of July 23, 2008, as further amended by an Amendment
No. 4 and Limited Waiver to Note and Warrant Purchase Agreement dated as of
December 10, 2009 (the “Amendment No. 4”) (although the Company executed an
Amendment No. 3 and Limited Waiver to Note and Purchase Agreement dated March
31, 2009, the parties agreed that such amendment was null and void and of no
force and effect as evidenced in the recitals in the Amendment No. 4), as
further amended by an Amendment No. 5 and Limited Waiver to Note and Warrant
Purchase Agreement dated as of October 18, 2010, and as further amended by the
Limited Waiver to Note and Warrant Purchase Agreement dated as May 24, 2011 (the
“May 2011 Limited Waiver”) (as the same may be further amended, restated,
supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Waiver shall have
the meaning given to them in the Agreement.
 
B.           The Company has requested, and the Agent and Purchaser have agreed,
to provide a limited waiver on the terms and conditions contained herein.
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness.  The Company
hereby confirms that as of March 31, 2012, the outstanding principal balance of
the Notes and all accrued and unpaid interest thereon is $7,174,982.41.
 
SECTION 2.                      Limited Waiver.  Subject to the terms, covenants
and conditions of this Waiver, Agent waives any Event of Default which has
occurred solely as a result of:
 
(A)           the failure of the Company to make a prepayment of the Notes in
the amount of $700,000 by February 24, 2012 in connection with the sale of
certain real property located in Vermilion County, Illinois, pursuant to Section
2(B)(iii) of the May 2011 Limited Waiver and Section 4.5(ii) of the Agreement;
and
 
(B)           the failure of the Company to discharge in full the judgment in
the original amount of $1,918,901.17 against the Company in favor of Cordillera
Fund, L.P., a Texas limited partnership, entered by the Second Judicial District
Court of the State of Nevada in October 2009 pursuant to Section 7.1(v) of the
Agreement (each of the foregoing Events of Default in clauses (A) through (B),
the “Identified Events of Default”).
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Agent or Purchaser of any covenant or provision of the Agreement,
the other Transaction Documents, or of any other contract or instrument among
the Company, any of its Subsidiaries, Purchaser and Agent, and the failure of
Agent or Purchaser at any time or times hereafter to require strict performance
by the Company or any of its Subsidiaries of any provision thereof shall not
waive, affect or diminish any right of Agent or Purchaser to thereafter demand
strict compliance therewith.  Agent and Purchaser hereby reserve all rights
granted under the Agreement, the Transaction Documents and any other contract or
instrument among the Company, any of its Subsidiaries, Purchaser and Agent.
 
SECTION 3.                      Conditions to Effectiveness.  This Waiver shall
be effective only upon and subject to satisfaction of the following conditions
precedent:
 
(A)           Agent shall have received and accepted an original of this Waiver
duly executed by the parties hereto.
 
(B)           Agent shall have received a waiver fee for the Identified Events
of Defaults of 65,000 shares of common stock of the Company, which fee shall be
deemed fully earned and nonrefundable upon execution of this Waiver and the
Company shall deliver certificates representing such shares to the Agent by
April 30, 2012.
 
(C)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of the Company as in effect on the date hereof, and of
the resolutions duly adopted by the Company’s board of directors authorizing the
execution, delivery and performance of this Waiver and the agreements and
transactions contemplated hereby, including the issuance of 65,000 shares of its
common stock to the holders of the Notes.
 
(D)           Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Agent may reasonably request.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the failure to perform, or to cause the
performance of, the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchaser shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchaser under the Agreement, the Notes and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Waiver, the Company hereby (a) ratifies and confirms all of
the obligations and liabilities of the Company owing pursuant to the Agreement
and the other Transaction Documents and (b) agrees to pay all costs and expenses
of Agent and Purchaser in connection with this Waiver.
 
SECTION 4.                      Agreement in Full Force and Effect.  Except as
specifically waived hereby, the Agreement and other Transaction Documents shall
remain in full force and effect and are hereby ratified and confirmed.  Except
as expressly set forth herein, this Waiver shall not be deemed to be a waiver,
amendment or modification of, or consent to or departure from, any provisions of
the Agreement or any other Transaction Document or any right, power or remedy of
Agent or Purchaser thereunder, nor constitute a waiver of any provision of the
Agreement or any other Transaction Document, or any other document, instrument
or agreement executed or delivered in connection therewith or of any Default or
Event of Default under any of the foregoing, in each case whether arising before
or after the date hereof or as a result of performance hereunder or
thereunder.  This Waiver shall not preclude the future exercise of any right,
remedy, power, or privilege available to Agent or Purchaser whether under the
Agreement, the other Transaction Documents, at law or otherwise.  All references
to the Agreement shall be deemed to mean the Agreement as modified hereby.  This
Waiver shall not constitute a novation or satisfaction and accord of the
Agreement or any other Transaction Documents, but shall constitute an amendment
thereof.  The parties hereto agree to be bound by the terms and conditions of
the Agreement and Transaction Documents as amended by this Waiver, as though
such terms and conditions were set forth herein.  Each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Agreement as amended by this
Waiver, and each reference herein or in any other Transaction Document to “the
Agreement” shall mean and be a reference to the Agreement as amended and
modified by this Waiver.
 
SECTION 5.                      Representations.  The Company hereby represents
and warrants to Agent and Purchaser as of the date of this Waiver as
follows:  (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Waiver and all other Transaction Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Waiver or any other Transaction Documents executed and delivered in
connection herewith by or against it; (D) this Waiver and all other Transaction
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Waiver and all other Transaction Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Waiver, it is not in default under the Agreement or any other
Transaction Documents and no Event of Default exists, has occurred and is
continuing or would result by the execution, delivery or performance of this
Waiver; and (G) the representations and warranties contained in the Agreement
and the other Transaction Documents are true and correct in all material
respects as of the date hereof as if then made, except for such representations
and warranties limited by their terms to a specific date.
 
SECTION 6.                      Miscellaneous.
 
(A)           This Waiver may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Waiver
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Waiver shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Waiver may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Waiver shall be considered part
of the Agreement and shall be a Transaction Document for all purposes under the
Agreement and other Transaction Documents.
 
(C)           This Waiver, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           The Company may not assign, delegate or transfer this Waiver or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Waiver for the benefit of any third party donee, creditor or
incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Waiver shall be construed as a delegation to Agent or
Purchaser of the Company’s or any of its Subsidiaries’ duty of performance,
including any duties under any account or contract in which Agent or Purchaser
have a security interest or lien.  This Waiver shall be binding upon the Company
and its respective successors and assigns.
 
(F)           All representations and warranties made in this Waiver shall
survive the execution and delivery of this Waiver and no investigation by Agent
or Purchaser shall affect such representations or warranties or the right of
Agent or Purchaser to rely upon them.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(G)           THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS WAIVER IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS WAIVER.
 


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first written above.
 
 

 
AEMETIS, INC.
         
 
By:
/s/ Todd Waltz     Name:  Todd Waltz     Title: CFO  

 
 

 
THIRD EYE CAPITAL CORPORATION, as Agent
         
 
By:
/s/ Arif Bhalwani      Name:  Arif Bhalwani     Title: Managing Director  

 
 

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND - ABL OPPORTUNITIES FUND
           
By:
Third Eye Capital Credit Opportunities SARL,
 its Managing General Partner
         
 
By:
/s/ Robert L. DeNormandie     Name: 
Robert L. DeNormandie
    Its: Manager             By: /s/ Richard Goddard     Name: 
Richard Goddard
    Its:
Manager
 

 


Signature Page to Limited Waiver to Note and Warrant Purchase Agreement
 
 
4
 
 